Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 8/17/2021.  
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites that the reactor is a multi-stage reactor. However, the claim upon which it depends states that the reactor comprises a plurality of zones. The specification is clear that the zones are due to multiple stages and essentially repeating that there are multiple zones/stages in claim 10 fails to further limit the subject matter of the claim upon which it depends. Claim 11 recites that the reactor is a single stage reactor. The claim upon which claim 11 depends states there are a plurality of zones and the plurality of zones is due to there being multiple stages in the reactor. Therefore, having a single stage fails to include all the limitations of the . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2019/0039916) in view of Ma et al. (US 2012/0228237).
Regarding claim 9-10 and 12-13, Song teaches a hydrate former reactor (5-1 and 5-2) capable of contacting a gas in order to form a hydrate slurry, a hydrate composition 
It is noted that as Song teaches a two stage hydrate forming reactor (5-1 and 5-2) (multiple-stage reactor), each stage forms its own zone capable of being operated at a selected temperature.
Song fails to teach the specific gas/liquid arrangement being counter-current or co-current for the hydrate former reactor. Ma teaches that in a reactor where a liquid is contacted with a gas, the gas/liquid arrangement can be either counter-current or co-current ([0020]). As Song is silent about the reactor being counter-current or co-current, one skilled in the art would have looked to the art and found that both counter-current or co-current are used in the art at the time of invention for reactors that have liquid/gas contact in order to treat water and one skilled in the art would have a reasonable expectation of success in doing so. 
It is noted that the specific operational parameters (amount of gas added, temperature, and pressure) as well as the specific type of gas being added are considered to be intended use and not given patentable weight (Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2019/0039916) in view of Ma et al. (US 2012/0228237), and further in view of Katyal (US 2014/0158635).
Regarding claim 11, as discussed above, it is unclear how a single stage reactor can provide multiple zones in view of Applicant’s specification. However, Song fails to teach the reactor being a single stage reactor. Katyal teaches that depending on the type of fluid treated, a single stage or multi-stage hydrate formation reactor would be used ([0103]). As such, one skilled in the art would have found it obvious to provide a single stage reactor, or a multi-stage reactor, depending on the fluid treated and results desired. 

Response to Arguments
Applicant's arguments filed 8/17/2021 have been fully considered but they are not persuasive. It is noted that the above rejection has been modified to address the added claim limitations.
It is noted that if Applicant wants the hydrate former reactor to be a single vessel with the stages/zones being in a vertical relationship within the singe vessel, the claims should positively recite said structure. As currently claimed, the hydrate former reactor could include multiple, separate stages/zones. 
In regards to the arguments that Katyal fails to provide teaching and motivation of a multiple-stage or single stage reactor, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Katyal explicitly teaches that depending on the results desired, single or multiple stages can be used ([0103]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PETER KEYWORTH/Primary Examiner, Art Unit 1777